The judgment of the .court was pronounced by
King, J.
The defendants were partners in a plantation and distillery, which ■was dissolved in October, 1834, when Marsh, one of the partners, was charged with the liquidation of its affairs. In 1840, Marsh executed the note upon which this suit is founded, and subscribed it with the partnership name. For the amount of this note the plaintiff seeks to render the defendants liable in .so-lido, as commercial partners. Two of them, I. E., and M. C. Morse, resist payment, on th.e ground that the .partnership was dissolved before the execution of the note, and that it was made by Marsh without authority to that effect from those defendants. A judgment was rendered by the judge below against Marsh, for the entire amount of the claim, and of non-suit as to the remaining parties. The plaintiff has appealed.
No authority to Marsh to execute the note in question is shown, other than the notice published announcing the dissolution .of the partnership, and that *773“Jonas Marsh was ehargod with the liquidation of the concern.” It has been repeatedly held that the power of a partner to bind his co-partners, either by note or by his acknowledgments, or to use the social name, censes with the dissolution of the partnership, and that such authority is derived, not from the previous relations of the parties as partners, but from a new contract, which is one of mandate. This mandate our law requires to be express end special. Civil Code, art. 2966. 8 La. 568. 5 Rob. 174. 6 Rob. 70.
Interrogatories were propounded by the plaintiff to Marsh, with the view of proving the consideration of the note. His answers were objected to by I. E., and Ml C. Morse, as far as they tended to charge those defendants, and were properly disregarded by the judge below. Answers to interrogatories on facts and articles can only be used against the party interrogated ; other, parties have a right to insist on a cross-examination of the witness, by who.se testimony they are to be bound. In the present instance, however, we think that the answers of Marsh do not connect the note, with sufficient distinctness, with the affairs of the partnership to authorise a judgment against his co-defendants, ev.on if they were admissible in evidence, and the form of the action permitted us to enter upon the enquiry. Marsh has not complained of the judgment.

Judgment affirmad'.